Case: 1:20-cr-00037 Document #: 1 Filed: 01/16/20 Page 1 of 8 ar #1 CL.

ILE D

AUSA Edward A. ns A, (312) 886-7647

 

AO 91 (Rev. 11/11) Criminal Complaint
UNITED STATES DISTRICT COURT . JAN 16 2020
NORTHERN DISTRICT OF ILLINOIS
MAGISTRATE JUDGE

UNITED STATES OF AMERICA UNITED STATES DISTRICT COURT
CASE NUMBER:

ve _ | UNDER SEAL 20CRO037

EUGENE HOBSON MAGISTRATE JUDGE WEISMAN
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge

and belief.
On or about January 10, 2020, and on or about January 15, 2020, in the Northern District of

Illinois, Eastern Division, the defendant violated:

Code Section Offense Description
Title 18, United States Code, Section Defendant transmitted in interstate commerce
875(d) communications containing threats to injure the

reputation of the addressee with the intent to
extort money from the addressee.

This criminal complaint is based upon these facts:

STBYEN MOLES
Special Agent, Pedefal Bureau of Investigation
(FBI

Sworn to before me and signed in my presence. the bi,
Lib bi (hte

Date: January 16, 2020
Judge's signature

  

X Continued on the attached sheet.

M. DAVID WEISMAN, U.S. Magistrate Judge

City and state: Chicago, Illinois
Printed name and Title

INTAKE
Jaw 17 2020
Case: 1:20-cr-00037 Document #: 1 Filed: 01/16/20 Page 2 of 8 PagelD #:1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
AFFIDAVIT

I, STEVEN MOLESKY, being duly sworn, state as follows:

1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”),
and have been so employed since approximately May 2008. I am currently assigned
to the FBI Violent Crime/Fugitive Task Force, which investigates violent crimes such
as bank robberies, armed robberies, kidnappings, fugitives, and threats.

2. This affidavit is submitted in support of a criminal complaint alleging
that EUGENE HOBSON has violated Title 18, United States Code, Section 875(d). -
Because this affidavit is being submitted for the limited purpose of establishing
probable cause in support of a criminal complaint charging HOBSON with extortion,
I have not included each and every fact known to me concerning this investigation. I
have set forth only the facts that I believe are necessary to establish probable cause
to believe that the defendant committed the offense alleged in the complaint.

3. This affidavit is based on my personal knowledge, information provided
to me by other law, enforcement agents, witness interviews, my review of audio
recordings and text messages, and my experience and training, and the experience of
other law enforcement agents.

I. FACTS SUPPORTING PROBABLE CAUSE
A, In summary, from the Northern District of Illinois, HOBSON has

transmitted in interstate commerce communications containing threats to injure the
Case: 1:20-cr-00037 Document #: 1 Filed: 01/16/20 Page 3 of 8 PagelD #:1

reputation of Victim A, with the intent to extort money from Victim A, in violation of
Title 18, United States Code, Section 875(a) (the “Subject Offense”).

5. Since January 2020, the FBI has conducted an investigation of the
Subject Offense. .Below, I outline the facts surrounding the Subject Offense and
the evidence obtained through this investigation that is sufficient for establishing
probable cause to believe that HOBSON committed the Subject Offense.

March 2018 Meeting Between Victim A and EUGENE HOBSON in Chicago

6. According to Victim A, Victim A resides in a State outside of Illinois and
works for a company that is headquartered in Chicago, Illinois. Victim A is married
to a'woman (Individual A) and has a child (Individual B).

7. According to Victim A, during a work trip to Chicago in March 2018,
Victim A searched for a male escort on Craigslist, while Victim A was staying at a
hotel in Chicago. According to Victim A, Victim A communicated with a male escort,
and the escort—later identified by Victim A as EUGENE HOBSON, as described
below—came to the hotel in Chicago where Victim A was staying.! According to
Victim A, Victim A and HOBSON engaged in sexual activity at the hotel, and Victim
A paid HOBSON; in exchange for the sexual activity. According to Victim A, Victim A

paid for an Uber for HOBSON when HOBSON left the hotel.

 

1 According to Victim A, Victim A requested HOBSON to bring cocaine for personal use
during their encounter. HOBSON did not bring cocaine to the meeting. Victim A is -
represented by counsel and has requested immunity for any criminal exposure related to this
activity. The government has agreed to provide Victim A with immunity for any possible
criminal exposure based on the reported conduct. Victim A has no criminal history and no
other promises have been made to Victim A.
Case: 1:20-cr-00037 Document #: 1 Filed: 01/16/20 Page 4 of 8 PagelD #:1

8. According to Victim A, within approximately forty-five minutes to one
hour of the consensual sexual activity, Victim A received text messages and phone
calls from HOBSON, which text messages contained screen shots of Victim A’s
Facebook and LinkedIn profiles. According to Victim A, HOBSON instructed Victim
A to download a mobile payment app called CashApp and to make a payment to
HOBSON. According to Victim A, HOBSON indicated that he had recorded their
sexual activity and threatened to expose Victim A to Victim A’s family. According to
Victim A, Victim A paid HOBSON in response to the initial demand. —
Identification of EUGENE HOBSON |

9. According to Victim A, HOBSON continued to demand payments from
Victim A since the initial demand in March 2018. According to Victim A and bank
records, Victim A has made multiple payments to HOBSON, using various cash
payment apps, including CashApp, Google Pay, and Zelle. According to Victim A, the
most recent payment occurred on or about January 15, 2020.

10. According to Victim A, on or about December 31, 2019, Victim A made a |
payment of $500 to “Shariah w” via the cash payment app Zelle, pursuant to
instructions from HOBSON. According to Victim A, at the time of the payment,
Victim A did not know HOBSON’s identity, but the Zelle receipt included the email
address eugenehobsonXXXX@gmail.com.? Victim A provided a screen shot of the

receipt to law enforcement.

 

2 The full email address has been redacted for privacy reasons.
Case: 1:20-cr-00037 Document #: 1 Filed: 01/16/20 Page 5 of 8 PagelID #:1 -

11. According to Victim A, after running public internet searches, Victim A
identified a photograph of EUGENE HOBSON at the following website:
https://www rapsheetz.com/illinois/chicago-iail/ HOBSON EUGENE/16889468.
According to Victim A, the photograph of EUGENE HOBSON on the website matched
the identity of the male escort with whom Victim A engaged in sexual activity in
March 2018.

12. | According to a screen shot of another Zelle receipt provided by Victim A
to law enforcement, the phone number XXX-XXX-9808' was listed as belonging to a
Zelle account to which Victim A made a payment, at the demand of HOBSON.
According to records provided by Sprint, the number XXK-XXX-9808 has been
subscribed to EUGENE HOBSON since the account was opened on or about
September 23, 2016. .
Communications With and Payments te HOBSON

13. According to Victim A, for a period of nearly two years HOBSON has
repeatedly threatened to expose Victim A to Victim A’s family and has sent Facebook
pictures of Victim A’s family, Individual A and Individual B, to Victim A.

14. According to Victim A, HOBSON has also threatened to expose Victim
A to Victim A’s work colleagues and contacted Victim A’s work assistant (“Individual
C”) in or around October 2018, informing Individual C that Victim A had assaulted

HOBSON and that HOBSON needed money.

 

8 The full phone number has been redacted for privacy reasons.
Case: 1:20-cr-00037 Document #: 1 Filed: 01/16/20 Page 6 of 8 PagelD #:1

15. | According to Victim A, HOBSON left a threatening voicemail on Victim
A’s phone on or about September 9, 2019. According to Victim A, Victim A was in
Massachusetts at the time the voicemail was left on Victim A’s phone. During the
recording, which I have listened to, HOBSON told Victim A: “You better call me the
fuck back right now.... I will tell [Individual B] and I will tell [Individual A] about
everything that’s going on... . You need to call me back right now or send me my
money... .I will send to [Individual C] as well.”4 According to Victim A, the voice of
the individual on the voicemail matched the voice of the male escort with whom
Victim A engaged in sexual activity in March 2018.

16. According to audio recordings of phone calls from on or about January
10, 2020.between HOBSON and Victim A, which I have listened to, HOBSON
threatened to send a video of Victim A and HOBSON’s sexual activity to Victim A’s ~
spouse, Individual A. Specifically, Victim A, who was located in Massachusetts at the
time, and HOBSON, who was located in the Northern District of Illinois®, engaged in
the following communications:

VICTIM A: Leave my wife alone. What are you gonna do? Don’t do shit.

 

4 The investigation included the use of consensually reviewed text messages, recorded
telephone calls, and payment receipts provided by Victim A. The summaries of the recorded
conversations are based on communications by Victim A and Victim A’s counsel to law
enforcement. The language that is quoted from the recorded conversations throughout this
affidavit is based upon a preliminary review, not final transcripts, translations, or
interpretations, of the recorded conversations. The times listed for the recorded conversations
- are approximate. The summaries do not include all potentially criminal communications or

topics covered during the course of the recorded conversations.

5 Cell phone data for a phone subscribed to HOBSON indicates that the cell phone was located
in the Northern District of Illinois on January 10, 2020.
Case: 1:20-cr-00037 Document #: 1 Filed: 01/16/20 Page 7 of 8 PagelD #:1

HOBSON: I’m gonna send her the video.

. VICTIM A: You're gonna what? What video?
HOBSON: [inaudible] the hotel.
VICTIM A: | What video?

HOBSON: You know the video I have [inaudible].

HOBSON: Dll send it now. Bye.

17. Ina subsequent recorded call on or about January 10, 2020, HOBSON
instructed Victim A to pay HOBSON $300. According to Victim A, in response to
HOBSON’s demand, Victim A paid HOBSON $300 via Zelle, on or about J. anuary 10,
2020. |

18. On or about January 15, 2020, HOBSON, who was located in the
Northern District of Mlinoisé, again communicated with Victim A, who was again
located in Massachusetts, regarding another payment from Victim A to HOBSON.
During a recorded call on or about January 15, 2020, which I have listened to,
HOBSON indicated that HOBSON and Victim A had a “deal” in which Victim A was
supposed to pay HOBSON on January 15. After Victim A indicated that he could not
“keep doing this,” and that “I need this to end,” HOBSON stated that “TI help you keep
your family.” HOBSON referenced “not posting [Victim A’s] pictures on the internet”

and stated that the “fact that you still lay up with [Individual A] everyday” and are

 

6 Cell phone data for a phone subscribed to HOBSON indicates that the cell phone was located
in the Northern District of Illinois on January 15, 2020.
Case: 1:20-cr-00037 Document #: 1 Filed: 01/16/20 Page 8 of 8 PagelD #:1

“able to see [Individual B] is because of me.” According to Victim A, Victim A made a
payment of approximately $500 to HOBSON after the call. According to Victim A, the
call ended at approximately 1:46 p.m. Geolocation data obtained from Facebook
indicates that an account believed to belong to HOBSON was accessed from a location
in the Northern District of Illinois at approximately 1:54 p.m.
II. CONCLUSION

| 19. Based on the foregoing facts, I respectfully submit that there is probable
cause to believe that, on or about January 10, 2020 and on or bout January 15, 2020,
EUGENE HOBSON transmitted in interstate commerce communications containing
threats to injure the reputation of Victim A, with the intent to extort money from

Victim A, in violation of Title 18, United States Code, Section 875(d).

FURTHER AFFIANT SAYETH NOT.
J 2 FS Sa

STEVEN MOLESKY
Special Agenfé _Féderal Bureau of
Investigation

RN to before me on January 16, 2020.

SUBS ay > W
KE ew! bitte

M. DAVID WEISMAN
United States Magistrate Judge
